Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 1 of 11 PagelD #: 1379

Moritt Hock
S& Hamroff.

ATT ORNE YS AT LAW

 

s

Danielle J. Marlow

Partner

Direct Dial: (516) 880-7205
Email: dmarlow@moritthock.com

September 13, 2019

Via ECF

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Stevens Baldo Lighty, PLLC y, Anthony J. Delluniversita, et al.,
Civil Action No.: 2:18-cv-1600 (the “Action”)

Dear Judge Orenstein:

Moritt Hock & Hamroff LLP (“MHH”) was recently retained to represent Defendants
Paul A. Delluniversita (“Paul”), Kelly Walsh (“Kelly”), and Gail A. Delluniversita (“Gail,”
and collectively, the “Non-Debtor Defendants”).. We write to respectfully request
reconsideration of that portion of Your Honor’s order dated July 24, 2019 (the “Order”)
“preclud[ing] defendants from offering any exhibit or testimony in evidence, or making any
argument, in support of the proposition that any or all of them provided fair consideration to
PCA Collectibles, Inc.” (ECF Doc. No. 121).’ As detailed below, during the short time MHH
has been retained, the Non-Debtor Defendants have produced practically all of the document
discovery sought in Plaintiff Stevens Baldo Lighty, PLLC’s (“Plaintiffs”) motion to compel
and are working diligently to produce the remaining discovery. In addition, MHH produced
Gail for deposition on September 5, 2019, and have agreed to produce Paul for deposition on

 

' MHH does not represent Defendants Anthony J. Delluniversita (‘Anthony J.”) or Anthony P.
Delluniversita (“Anthony P.”).

* The motion to compel was only directed to Defendant Anthony P. Delluniversita, who MHH does
not represent (and who was also prior counsel for the Non-Debtor Defendants), and Paul; it did not
allege any misconduct by Kelly or Gail. See ECF Doc. Nos. 101-102, 117. It is therefore respectfully
submitted that Kelly and Gail should not have been sanctioned. Notwithstanding the foregoing, we
have worked to produce all outstanding discovery for all Non-Debtor Defendants,

 

400 Garden City Plaza, Garden City, New York 11530 | P: 516.873.2000 | F:516.873.2010 | www.moritthock.com
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 2 of 11 PagelD #: 1380

Moritt Hock
& Hamroffi:

ATT ORNE YS AT LAW

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
September 13, 2019

Page 2

September 17, 2019. Notably, counsel for Plaintiff has acknowledged MHH’s efforts in
phone conversations between counsel and confirmed that he has “no complaint” about our
efforts to produce the outstanding document discovery. We therefore respectfully request that
the Court reconsider and vacate the preclusion sanction set forth in the Order.*

A, Non-Debtor Defendants Never Willfully Disregarded Their Production
Obligations And Have Produced The Outstanding Document Discovery

On July 13, 2019, prior counsel Anthony P. produced a number of categories of the
requested documents on behalf of the Non-Debtor Defendants. Specifically, Anthony P.
produced, inter alia:

Paul’s bank account statements;

Paul and Kelly’s tax returns for 2016, 2017, and 2018;

Gail and Anthony J.’s tax returns for 2012, 2015, 2016, and 2017;
Bank account statements for Gail and Anthony J. (with some gaps);
Bank account statements for Gail (with some gaps);

Gail’s W-2 Statements for 2013 and 2015; and

Certain documents regarding Gail’s expenses.’

The Non-Debtor Defendants were under the impression that Anthony P. had produced
all required document discovery. They never purposefully disregarded their disclosure
obligations. In fact, it only came to their attention that they had not fully complied with their
discovery obligations when Anthony P. was disqualified as their counsel and they retained
MHH to represent them in the Action.

On August 5, 2019, we filed an appearance on behalf of Paul and Kelly, and on
August 14, 2019, we filed an appearance on behalf of Gail. Since being retained, we have
worked diligently with the Non-Debtor Defendants to produce the outstanding discovery. To
obtain the requested documents, the Non-Debtor Defendants have reviewed their files, have

 

? The Non-Debtor Defendants have not opposed but, rather, have paid the bill of costs submitted by
counsel for Plaintiff. See ECF Doc. No, 122.

“ It is our understanding that these documents were produced on July 13, 2019 instead of July 9, 2019
because the accountants’ offices were closed through July 10, 2019.
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 3 of 11 PagelD #: 1381

(2m Moritt Hock
e ®& Hamroft.:

ATTORNEYS AT LAW

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
September 13, 2019

Page 3

traveled to the relevant banks to obtain the requested bank statements (several of which were
requested for 6 years’ prior), and have also worked to obtain documents from their
accountants and other third parties.

To date, we have produced over 2,600 pages of documents on behalf of Paul, Kelly,
and Gail (in addition to the hundreds of pages produced on their behalf by prior counsel). The
documents produced consist of, inter alia, tax returns, bank statements, copies of checks, W-2
statements, deeds, mortgage records, records of expenses, trust agreements, certificates of
incorporation, and other corporate documents. An index of the documents produced to date
by our firm is attached hereto as Exhibit A. We have also made Gail available for deposition
(she was deposed on September 5, 2019), and have agreed to make Paul available for
deposition on September 17, 2019. In sum, in the approximately four weeks since being
retained, we have worked to promptly produce the outstanding discovery.>

In light of the fact that the Non-Debtor Defendants never willfully disregarded their
discovery obligations and have now complied with almost all outstanding discovery demands,
we respectfully request that the Court reconsider and vacate that portion of the July 24, 2019
Order precluding them from offering any exhibit or testimony in evidence, or making any
argument, in support of the proposition that any or all of them provided fair consideration to
PCA Collectibles, Inc. (“PCA”).

B. Preclusion is an “Extreme Sanction” That is Only Warranted in Rare Cases

It is well-settled that preclusion is an “extreme sanction” that should not be given
lightly. See Titan Indus. Corp. v. Federal Ins. Co., No. 94 Civ. 726, 1995 WL 438843, at *3
(S.D.N.Y. July 25, 1995) (describing preclusion as an “extreme sanction”). Preclusion is
highly disfavored because it interferes with the Court’s paramount goal and overriding public
policy to decide cases on their merits. Jd Accordingly, preclusion is only appropriate in
those rare and extreme cases where a party is highly prejudiced by misconduct and less drastic
sanctions are insufficient to rectify the prejudice. See World Wide Polymers, Inc. v. Shinkong
Synthetic Fibers Corp., 694 F.3d 155, 159 (2d Cir. 2012) (the harsh remedy of preclusion

 

> The items outstanding are Gail’s W-2 forms for 2012 and 2014-2015 and her tax returns for 2012,
which she is seeking from the IRS (as neither she nor her accountant are in possession of them), and
bank statements for 2015 and earlier for two savings accounts which she has requested from the
relevant financial institutions, and should be provided by the banks early next week.
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 4 of 11 PagelD #: 1382

Moritt Hock
W Hamroffiur

ATTORNEYS AT LAW

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
September 13, 2019

Page 4

should only be imposed in “extreme circumstances,” and only after consideration of less
drastic sanctions); Lujan v. Cabana Megmt., Inc., 284 F.R.D. 50, 68 (E.D.N.Y. 2012)
(preclusion is a “harsh remedy” to be imposed only in “rare situations”); Ebewo v. Martinez,
309 F. Supp. 2d 600, 607 (S.D.N.Y. 2004) (“[c]ourts in this Circuit recognize that preclusion
of evidence pursuant to Rule 37(c)(1) is a drastic remedy and should be exercised with
discretion and caution”),

The Second Circuit has identified four factors to consider on a motion to preclude
evidence pursuant to Rule 37: (1) the explanation for any failure to comply, (2) the
importance of the testimony of the precluded witnesses or evidence, (3) any prejudice
suffered by the opposing party as a result of having to prepare to meet the new testimony or
evidence, and (4) the possibility of a continuance. Design Strategy, Inc. v. Davis, 469 F.3d
284, 296 (2d Cir. 2006). In considering possible sanctions, courts have “assess[ed] the
relative roles of attorney and client in causing the delay, as well as whether a tactical benefit
was sought by” the alleged misconduct. Wide World Polymers, Inc., 694 F.3d at 159.

Prejudice is generally not found where the discovery in question has been provided.
See Pall Corp. v. 3M Purification Inc., 279 F.R.D, 209, 2013 (E.D.N.Y. 2011) (denying
motion for sanctions where “3M does not dispute that almost all of the documents it sought
during discovery have now been produced, with the exception of a handful of documents that
Pall has listed on its most recent privilege log”). This is particularly the case where the
disclosure is provided prior to the close of discovery and/or prior to depositions. See Polanco
v. Active Ret, Cmty., Inc., 14-CV-4145, 2015 WL 12564206, *10 (E.D.N.Y. Dec. 21, 2016)
(denying motion to preclude where document in question was produced prior to the close of
all discovery); Pall Corp. v. 3M Purification Inc., supra. (denying preclusion where
documents at issue were produced prior to resumed depositions).
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 5 of 11 PagelD #: 1383

Moritt Hock
& Hamroffi::

ATTORNEYS AT LAW

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
September 13, 2019

Page 5

C. Preclusion is Overly Harsh In This Case Because Prior Non-Compliance Was
Unintentional, Non-Debtor Defendants Produced Outstanding Documents Prior
to the Close of Discovery and Depositions, and Plaintiff Was Not Prejudiced by
the Production Delay

Here, we respectfully submit that consideration of the relevant factors demonstrates
that preclusion is an overly harsh sanction. Prior to entry of the July 24, 2019 Order, some of
the requested discovery was already produced. Further, since being retained and learning of
any production deficiencies, we have worked diligently to collect and produce the outstanding
discovery. A substantial cause of the delay was the fact that the Non-Debtor Defendants did
not have the requested documents and information in the possession of accountants, financial
institutions, or other third parties. The Non-Debtor Defendants have worked vigorously to
contact these accountants and financial institutions and obtain the requisite documents and
information. As a result of these efforts, we believe practically all outstanding document
discovery has been produced. See Footnote 5 supra. Critically, prior production deficiencies
were neither willful nor in bad faith — both of which are required to impose a preclusion
remedy. See, e.g., Shcherbakovskiy v. Da Capo Al Fine, Ltd, 490 F.3d 130, 140 Qd Cir.
2007). Further, since no advance notice of the potential sanction of preclusion was provided,
the extreme sanction of preclusion is respectfully unwarranted. See World Wide Polymers,
Inc., 694 F.3d at 160 (“[p]arties must be given notice and an opportunity to respond before a
cause of action, or potential remedy, is dismissed as a sanction for failure to comply with
court orders”).

With respect to prejudice to Plaintiff, in light of the fact that the requested documents
have been provided well in advance of the close of discovery, we respectfully submit there
has been no prejudice to Plaintiff. In fact, the Non-Debtor Defendants produced practically
all outstanding documents to Plaintiff before depositions were held and before the close of
discovery.® See Footnote 5 supra. No tactical advantage was sought or achieved by the delay
in providing the requested discovery. We have worked diligently to rectify any delay or
deficiency, and the Non-Debtor Defendants, as represented by MHH, have and will continue
to work to complete discovery within the time frames set by the Court. Further, as noted
herein, the Non-Debtor Defendants reimbursed the costs incurred by counsel for Plaintiff;
Plaintiff therefore has not suffered prejudice as a result of bringing any application.

 

° Gail has agreed to resume her deposition at a later date once the few outstanding items remaining
have been produced.
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 6 of 11 PagelD #: 1384

Moritt Hock
®& Hamroffi::

ATTORNEYS AT LAW

The Honorable Magistrate Judge James Orenstein

United States District Court, Eastern District of New York
September 13, 2019

Page 6

Preclusion is therefore unwarranted. See Passlogix, Inc. v. 2FA Tech, LLC, 708 F. Supp. 2d
378, 421 (S.D.N.Y. 2010) (“[p]reclusion is a harsh sanction preserved for exceptional cases
where a ... party’s failure to provide the requested discovery results in prejudice to the
requesting party”).

While Plaintiff has suffered no prejudice as a result of any production delay,
precluding the Non-Debtor Defendants from offering any exhibit or testimony in evidence to
show that they provided fair consideration to PCA will result in significant prejudice to them.
In terms of Kelly and Gail, preclusion is overly harsh because neither individual violated a
discovery obligation. See Footnote 3 supra. In terms of Paul, preclusion is also overly harsh
because, as noted, Paul has produced the outstanding discovery sought by Plaintiff. If that
Order is not lifted, Paul will be unable to present substantial evidence that the payments he
received from PCA were for fair consideration — including his provision of services to PCA.
We submit that this is too harsh a penalty under the circumstances. See World Wide
Polymers, Inc., 694 F.3d at 159.

In sum, we respectfully submit that in light of the Non-Debtor Defendants’ diligence
in providing the requested discovery, and the lack of prejudice on the part of Plaintiff, the
sanction of preclusion is unwarranted under the present circumstances. We therefore
respectfully request that the Court reconsider and vacate the part of its July 24, 2019 Order
precluding the Non-Debtor Defendants from offering evidence that they provided fair
consideration to PCA.

Respectfully submitted,

De

Danielle J. Marlow

ce. All Parties (via ECF)

20222275
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 7 of 11 PagelD #: 1385

EXHIBIT A
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 8 of 11 PagelD #: 1386

 

(eunf-AeWy) 6107 -(SuowroyelS yueg CE

OFTI-SELT dD

 

(Z7-81 9UNf) 6107 -(ssuouaIEIS Yue CL.

crII-lvll GD

 

(pZ-8T SUN) 6107 -(SpustIaeIS yueg CL

L711 GD

 

(Arensqaq) 6107 -(s)suaulayeys yueg CL

9901-1901 GD

 

(Z| euny-g] [Ldy) 6107 *(s)tueuowIS UR GL

rell-8é1ll GD

 

(ARIA) 6107 - Goquiaceq]) 1 10Z <(Shusmamg yuReg GL

OPLI-8791 GD

 

(daquisseq-ABW]) 9TOT -(S)uotaeIS Yow CL

9cST-E8PFI GD

 

(Tudy-qoiey) 9107 -(swusteqeys yueg CL.

ILr]-99%1 GD

 

(AtenigoJ-Arenuel) 9107 -(Syuswiojeys Yue CL

SSPrl-0Srl dD

 

(qorel-Aleniga..) 9107 -(Suouaiers yueg CL

cOrl-8orl GD

 

(raquisseq) L107 - equiscs() 9107 -(SusuletEIS yueg CL

619T-6EST GD

 

(Ae-[Lidy) 9107 -(SpuoUIaIEIS Yue CL

O8rI-PlLryl GD

 

{Arenuel) 9107 - Geqtisseq]) ¢10Z -(s)}tioulaqEIg YuRg CL.

SSTT-ESt 1 dD

 

(LI-Z Joquiaoeq) CLOT -(Spusuiores yueg CL.

 

cSTi-ISil GD

 

 

T7810S-CeP TOquiniN| JUNODIV) Yue GL ie UNIV SUDpPIIY,) A[UO [eH

 

 

(ouns-judy) 010 ‘(spuouaiig yuRg GL

 

 

9801-S801 GD

 

 

(PLSLT16 168 F9quUInN JUNOIV) YUVY CL TE JUNOSIY SOUIAGS ATUO [ICS)

 

 

(Z8PI-I8hl GD AAS - ALVOWTdNG)
(Ae) 9107 “JUowoyeIg yuRg CL

90r7 GD

 

(Ae) SLOT *(Susuioyels YuRg CL

c8rl-l8hl GD

 

(udy-qoreyy) 9107 :(s)wuoutaZIS YUVg CL

SorI-p9FT GD

 

(qorepl-Azensqa.y) 9107 -(Srustioqels Yue CL

LSVI-9S¥1 AD

 

(Avl-[Hdy) 9107 -(s)tustIaqeIg yUeg CL

eLyI-@Ly¥l GD

 

(loquiaooq-AvWl) C1OZ -(SjusuayeiS yuRg GL

CIZT-9STL GD

 

(Areniga4) 9107 - lequissaq]) ¢10Z -(s)wwemaqEIS yueg CL

6brl-6chl GD

 

(Tidy) S107 ~ (AM) TIOT -(SuauIoyes yueg CL

£907-T181 GD

 

(taquisseq]) Z10T - Gequis0eq]) [OZ -(s)wweulayeig Yue CL

Sict-cizl dD

 

(aquisseq]) LLOT - Gequisssq) O10T (Spucmiaieis Yueg CL.

str -9Tel dD

 

 

9766SEE- COL OqUINN JUNOIV) Yueg CL Ie Cf AuopUY pue [[es)) JUNOIIW SUnjooy,) JulOe

 

 

SINHADOOG IVD

 

 

 

wOndLIDSIG

 

 

“ON Seg

 

 

 
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 9 of 11 PagelD #: 1387

 

SOOT “£ 4990190 polep pooc] AjueLIEAA Teloedg :Apiodolg euRUe’y]

¥eGT-CcOl AD

 

eg xep Ausdorg ayeqsq jeoy 8107 -Avedoig euejuey

cyOT-TPOL dD

 

€

0107

9f0T-SEOT GD

 

€Z7 JOQUIDAON poiep poo Ajueuemy Teloedg :Ayodoig Avijaq
1HIO

 

 

 

BIISIOATuN eq Auoujuy pue [ey Aq / [OZ IO} SuITMOY XBL,

6LLI-CRLI UD

 

BUISIOATUN [SC AUOUIWY pure [rey Ag pI OZ 10} SuIMeY Xey,

[131-0821 GD

 

BUISIOAIUN[ [Eq AuoUjUY puR [IED Aq {OZ Oj SuIMoy xep

SCPT-60PE GD

 

BUSIOATUNI [Od [eH 0} SUL[NSUOD SD WON °L OC 10} TUSUIOIEIS TM

OL0I-L901 GD

 

BUSISATUNI[OC] [EH OF BUB|NSUOD SID WO <810C-91O0e 10} TUSTISIIS TA

COrC-00FT GD

 

BYSIOATUN|JOC PED OF Sa[GUSETION Vod WOR -¢ [0c 10j TWOMTAIBIS TAL

 

PLOL-IZOI GD

 

“Te - sjuounoog xe yl

 

 

Qsnsny-Alne) 6107 :(SuowoeIs YuRg oseyD

8SOI-LS01 GD

 

(Ain) 610z - GsnBny) SToz “Susuiaieg yueg oseyy

 

t617-8607 GD

 

 

WOSOPPSSPOE TOQUINN JUNODDV) seq.) Je JUNODOW 190. |,

 

 

(0901-6S01 GD AAS - ALVOTTdNG)
(qosepj-Asenuer) 6107 ‘(suowoes yueg CL

CrLI-IPLI GD

 

(qoiwypj-Arenuer) 6107 :(SpuoworE}S yur CL

0901-6501 GD

 

S107 -(spusutoyeS yue_ CL

LE9T-0C9T GD

 

(qoquisseq]) L107 - (ATL) 9107 <(suomawIS Yueg CL

8eSI-LéSi AD

 

(ZLOT-L90Z GD FAS - ALVOFTANG
(oun) 9107 - eqoI9Q) S107 “(SpuaMaIHIg YuRg GL

OSTT-SPIT dD

 

(auNl) 610Z - Gsnsny) ¢10Z -(Spusutewis YUNG GL

L607-¥907 GD

 

(Ajuo sureu sreD Wi) C107 (SusutaRIS Yue CL

 

 

8801-2801 GD

 

 

(ESZ8667SL9 FOQUINN JuNOsIV) Yue” GL ye juNODIW snd,

 

 

GsnsnVy) 6107 ~ (IRIN) CLOT “(susworels yueg eseqD

 

66C7-V61T GD

 

 

OZELISSOL TOquINN JUNOSOV) YuLg osey.) Je jUNOIIW Suppo) ATUO [le)

 

 

(Ajng-aung) 6107 “(S)uouaieIg Yueg GL

9TIIT-E7LT GD
‘yyLI-€PlLl aD

 

 

 

 

“ON Sa}eg

 

wOndLIsseq

 

HHI 49 poonpolg syuwewWWMneEGg

 
Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 10 of 11 PagelD #: 1388

 

 

(LI/9L/Z *TI/b/Z
SLU/L/E LL/OU/S SL U/E/Z SL L/S/Z STL L/Z SL L/9V/Z “OL/O€/T 1) sutmoooe snoea 10} sydisoas wsodap yueg CL

L60T-6801 GD

 

BUSIOATUNI [aC] [LeH Jsproy yunosoe ‘(oun) 6107 > (ATenuer) 8107 ‘(s\ywoulaieIS JUNODDY ern ssepy

LIOI-1001 GD

 

Wa}sudIO sauef “UOP 0} EYSIOATUNTPEq, -q AUOIPUY WOT, 61/8Z/S Poep Ione]

6601-8601 dD

 

60/8/9 POSS! “EUISIOATUNTIAC] “WH O} PaloysiBor S[IGouLONY DMZNS BOOT Post JO} SPL] Jo owoyWIED sep

LOLT-00TT GD

 

SLOC/IC/S Polep WuatsSIS YY ISNIL SUATT PHSIOATUNT[AG [IeH snl

LCOT-TIOL GD

 

LIOTZ ‘87 NSNY Poep JHOUMIDOISY ISM], SULATT BUISIOATUNT[OC] [eH 0} JUSLPMOUTY 3JsNIL

SOPRT-C0PE GD

 

(SSL9TLOOPP JOquINN JUNOSOY -eyISIOATUNT|Aq [lH Jepjoy Wundsoy
“61/9 /S-9T/8 1/6 <CI/EC/TI-TI/PT/E POP Sprooal YUL oseyD) HPs Jo sury :Ayodorg uojAqeg YLION

PLYT-9CbT AD
“80%7-LOPT GD
“CSOL-6P01 GD

 

sosuadxq :Ayadoig Aerjoq pue euryue’y ‘uojAqeg UyIoN,

CcCLI-COLE GD
“p801-SLO1 dD

 

C107 ‘1Z ABI poep poo] ayes pure ulesieg -Ayodorg uojAqeg GION

cEOL-8ZOT dD

 

, (QISIOATUONoq [eH pure eISIOATUNTTSG
Auoyy sioppoy yunosor (61 /8//, Poyep ploda1 Yueg osey) youmoop aseSpiow -Ayedolg eueywey

9S0T-eS0l GD

 

OLOZ ‘EZ IOQUIAAON payep sjuaumoog epty :Aodoig euewey

OFOI-LEOIL GD

 

SOOT “LE 49qG0100 polep sjuaurnoog opty :Avedoig euejuey

9POT-CrOl GD

 

 

 

 

(VEOI-EEOI GD AS - ALVOITdNG) SP0I-LrOl dD
SOOT ‘L 49290190 parep psaq] Ayueue A, yetoodg :Ayredoig eure]
HOHALIDSIG] “ON SOBG

 

 

 

HAI Aq poonpo.ig s}uotINs0Gg

 
 

(QouapIsor) AN “dIIS] SOA, “AULT SVD Q] Suruisouoo Sploday psac] pue adesyoy]

OLIT-6917 dd

 

(HO poyusd) AN ‘UOTAqeg WWON ‘OALIC] sulelg Tp] SUILIDDUOS splooey poo] pue sdeSuo;y

891C-P9TT dd

 

PsMWG ATTeuonusuy

6671-S8T1 dd

 

 

BYIO

 

 

_ WLIO XB} PUSIOATUNI|OG Meg STOT

8011-9901 dd

 

WIMNIaI XB} BHSIOATUN]O Med FIOT

S9OT-TP0l dd

 

Uinjal Xe} BYSIOATUNI[Od [Ned CLOT

 

OVOI-T00T dd

 

 

jue - sjuoumoog xe |.

 

 

yosoid 0} {TOT IsnENY WOY SD Woy usyLIM syooyo ITy]

cL6l-6crl dd

 

6F91 “LSTL “SON YOOUD

8crl-Lerl dd

 

“LOLI “€6LI “OTLI “LILI ‘OPOT “6E9T “ZEOT “POST “OSSI “PSST
“LEST “SIST OSI “69FI “LOVI “PSPl “OFFI “OOFI “S6CT “6ZET “60EI “ZEZI “PZZI “OOTI “LSTI “SON YOOUD

¥8CL-0971 Ad

 

 

SUL[MSUOD § 7 D Tepjoy 6SZI-VLLI dd
yunoooe ‘(raquieseq) 8107 - GsnBny) L107 “1SLEQLI-CEPH TUNODOY Yue C_L 10} (sjuowtsyejg Yue oseyD
SuNNsUOD § FD Jepjoy E9IZ-PL6L dd

yunoooe ‘Gsnsny) L107 - GaqUIsAON) SIOZ SISLEOLI-ZEp# JUNOOOY Yue CL 10j(s)yuoutayeig Yue oseyD

 

syuoumMoop weIodi05 suypnsuoy § 2? >

TPI-OOLI dd
“CILI-6011 Gd

 

QBTJIHAIS_ AIOUSOd SSsUIsSNg SU[NSUOD S 2D

 

9¢rI-Scr Ad

 

SUnINSUOD SPD

 

 

SLNHANOO TAVd

 

 

 

wWoHndLIs3q

 

Case 2:18-cv-01600-MKB-JO Document 147 Filed 09/13/19 Page 11 of 11 PagelD #: 1389

 

“ON Sve

 

 

HHW Aq poonpoig syHeninseg

 
